Name: Commission Regulation (EEC) No 3697/87 of 10 December 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 87 Official Journal of the European Communities No L 347/45 COMMISSION REGULATION (EEC) No 3697/87 of 10 December 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as last amended by Regulation (EEC) No 3588/87 (10); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 .5 /87 (2), and in particular Article 27 (4) thereof. Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ( ¢'), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1 9 1 7/87 O and (EEC) No 1 9 1 8 /87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 11 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . O OJ No L 167, 25 . 7 . 1972, p . 9 . f) OJ No L 176, 1 . 7 . 1987, p . 30 . f) OJ No L 183 , 3 . 7 . 1987, p . 14 . (8) OJ No L 183 , 3 . 7 . 1987, p . 16 . 0 OJ No L 300 , 23 . 10 . 1987, p . 25 . H OJ No L 339, 1 . 12. 1987, p . 26 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53 , 1 . 3 . 1986, p . 47 . H OJ No L 183, 3 . 7 . 1987, p . 18 . No L 347/46 Official Journal of the European Communities 11 . 12. 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 12 1 2 3 4 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 0,000 21,854 0,000 0,000 22,230 0,000 0,000 22,486 0,000 0,000 23,361 0,000 0,000 23,758 0,000 0,000 24338 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,24 59,03 1 046,80 1 57,20 188,46 17,471 12,297 33 237 1 911,75 54,14 60,03 1 064,87 160,01 191,74 17,782 12,541 33 833 1 931,99 54,77 60,72 1 077,14 161,60 193,96 17,986 12,691 34 088 1 948,33 56,93 63,15 1 118,65 167,84 201,70 18,702 13,325 35 363 2 053,13 57,87 64,21 1 137,73 170,80 205,18 19,032 13,586 35 997 2 104,08 59,55 66,06 1 160,83 175,93 208,49 19,441 13,861 36 742 2 11838 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc ) 0,00 3 291,36 0,00 4 269,31 0,00 3 349,29 0,00 4 327,51 0,00 3 358,74 0,00 4 365,59 0,00 3 483,14 0,00 4 505,69 0,00 3 544,36 0,00 4 573,87 0,00 3 604,07 0,00 4 631,56 11 . 12. 87 Official Journal of the European Communities No L 347/47 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : 2,500 2,500 24,354 2,500 2,500 24,730 2,500 2,500 24,986 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 59,20 65,71 1 166,96 175,89 210,34 19,549 13,937 37 229 2 232,60 60,10 66,72 1 185,03 178,70 213,63 19,861 14,181 37 826 2 252,84 60,74 67,41 1 197,31 1 80,29 215,85 20,065 14,332 38 080 2 269,18 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 3 676,89 385,53 3 734,83 385,53 3 744,27 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 4 698,62 429,31 4 756,82 429,31 4 794,90 3rd period 4th period 5th period 3 4 5 2,500 2,500 25,861 2,500 2,500 26,258 2,500 2,500 26,838 62,89 69,84 1 238,82 186,53 223,59 20,780 14,965 39 355 2 373,98 63,84 70,90 1 257,90 189,49 227,07 21,110 15,226 39 989 2 424,93 65,51 72,75 1 280,99 194,62 230,38 21,519 15,501 40 734 2 439,23 385,53 3 868,67 385,53 3 929,89 385,53 3 989,61 429,31 4 935,01 429,31 5 003,18 429,31 5 060,87 No L 347/48 Official Journal of the European Communities 11 . 12. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 3,440 0,000 33,622 3,440 0,000 34,024 3,440 0,000 34,21 1 3,440 0,000 34,613 3,440 0,000 34344 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl )  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £')  Italy (Lit)  Greece (Dr) 81,27 90,47 1 612,55 245,38 291,58 27,276 20,083 52 083 3 450,27 82,24 91,55 1 631,86 248,35 295,08 27,608 20,338 52 716 3 471,89 82,72 92,06 1 640,78 249,38 296,67 27,748 20,425 52 848 3 471,42 83,78 93,25 1 659,43 251,86 300,18 28,046 20,680 53 305 3 48339 84,58 94,14 1 67530 254,27 303,05 28,315 20,880 53 816 3 518,14 (b) Seed harvested in Spain and processed : 530,49 3 917,48 530,49 3 979,30 530,49 3 977,31 530,49 4 025,85 530,49 4 076,20  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State ( Esc) 0,00 6 747,92 6 528,95 0,00 6 812,08 6 591,03 0,00 6 836,84 6 614,99 3 923,75 6 614,99 0,00 6 888,15 6 664,64 3 972,30 6 664,64 0,00 6 944,30 6 718,96 4 022,64 6 718,96 3. Compensatory aids :  in Spain (Pta) 4. Special aid : 3 863,92 6 528,95 3 925,74 6 591,03  in Portugal (Esc) (') For seed harvested in the Community constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) l Current 1st period 2nd period 3rd period 4th period 5th period l 12 1 2 3 4 5 DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,063020 2,320400 43,197900 7,012950 7,970410 0,776588 0,689114 1 520,72 162,68800 168,40900 1 39,66700 2,057490 2,316170 43,196700 7,025820 7,994530 0,777849 0,690704 1 525,94 164,72600 1 69,54400 140,45700 2,052300 2,312360 43,199200 7,038720 8,017190 0,779021 0,691792 1 531,68 1 66,67600 170,61400 141,19800 2,047300 2,308590 43,196600 7,050250 8,038550 0,780450 0,692929 1 537,76 168,48500 171,98300 141,95400 2,047300 2,308590 43,196600 7,050250 8,038550 0,780450 0,692929 1 537,76 168,48500 171,98300 141,95400 2,032210 2,297060 43,194200 7,087740 8,104820 0,784800 0,696294 1 555,80 174,47400 174,93700 144,40800